         Case 1:18-cv-04361-AKH Document 246-9 Filed 05/29/20 Page 1 of 5


From:            Dan Chiorean
To:              Glynn, Katie
Cc:              Blad, Leiv; Jaramillo, Zarema; "Daniel Litvin (dlitvin@garwingerstein.com)"; "van der Meulen, Robin"; "Deborah
                 Elman"; Chris Letter; "Kristyn Fields"; "David Raphael"; "Kelly Tucker"; Caitlin G. Coslett
Subject:         RE: In re Novartis and Par Antitrust Litig. (SDNY)
Date:            Wednesday, September 25, 2019 11:06:00 AM


Katie,

Plaintiffs will not repeat the relevance of the documents. We explained the relevance of these
documents many months ago, and Lupin and Novel have already agreed to produce the documents
at issue—but have simply failed to produce the undisputedly relevant documents or, in some cases
such as Lupin’s regulatory correspondence, have made only a partial production. Plaintiffs have
been patient, but can wait no longer for Lupin and Novel to produce the documents they have
already agreed to produce.

Contrary to your contention that there is “no need” to file a motion to compel at this time, courts in
this jurisdiction have granted a party’s motion to compel due to another party’s “continued non-
compliance with [a] subpoena” for failure to produce documents. See, e.g., Bulkmatic Transp. Co.
v. Pappas, No. 99-CIV-12070(RMB)(JCF), 2001 WL 504839, at *2 (S.D.N.Y. May 11, 2001).
Moreover, Rule 37(a) treats an incomplete disclosure, answer, or response as a “failure to disclose,
answer, or respond” and provides for a party’s rights to file a motion to compel under those
circumstances—and subsection (a)(5)(A) also provides that the court “must…require the party …
whose conduct necessitated the motion…to pay the movant’s reasonable expenses incurred in
making the motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). This court has also found
that the failure to produce documents “in a timely fashion” resulting in a production delay of “over
seven months” is “plainly sanctionable conduct.” Metro Found. Contractors, Inc. v. Arch Ins. Co.,
No. 09-CIV-6796(JGK), 2011 WL 70561, at *2 (S.D.N.Y. Jan. 6, 2011).

Plaintiffs have been exceedingly patient and generous in providing ample time for Lupin and Novel
to complete their agreed-upon productions pursuant to Plaintiffs’ subpoenas, which were served
over nine months ago. Lupin and Novel have simply failed to comply with the subpoenas. In a good
faith effort to avoid burdening the Court with a needless motion to compel Lupin and Novel to
produce undisputedly relevant documents that Lupin and Novel have already agreed to produce,
Plaintiffs will allow Lupin and Novel two more weeks to complete their agreed-upon productions.
However, if Lupin and Novel do not complete their productions by October 9th, Plaintiffs will be
forced to file a motion to compel and seek attorneys’ fees and costs pursuant to Rule 37.

Thanks,
Dan

Dan Chiorean
Odom & Des Roches, LLC
2020 Poydras Center
650 Poydras Street
New Orleans, LA 70130
Email: dchiorean@odrlaw.com
Tel (504) 522-0077
Fax (504) 522-0078

PRIVILEGED ATTORNEY/CLIENT, ATTORNEY WORK PRODUCT. The information in this transmittal
may be privileged and/or confidential and is intended only for the recipient(s) listed above. If you
are neither the intended recipient(s) nor a person responsible for the delivery of this transmittal to
the intended recipient(s), you are hereby notified that any distribution or copying of this transmittal
is prohibited. If you have received this transmittal in error, please notify Odom & Des Roches, LLC
immediately at (504) 522-0077 or by return email.

From: Glynn, Katie <KGlynn@lowenstein.com>
Sent: Monday, September 2, 2019 7:31 PM
To: Dan Chiorean <dchiorean@odrlaw.com>
Cc: Blad, Leiv <LBlad@lowenstein.com>; Jaramillo, Zarema <ZJaramillo@lowenstein.com>; 'Daniel
       Case 1:18-cv-04361-AKH Document 246-9 Filed 05/29/20 Page 2 of 5


Litvin (dlitvin@garwingerstein.com)' <dlitvin@garwingerstein.com>; 'van der Meulen, Robin'
<rvandermeulen@labaton.com>; 'Deborah Elman' <delman@gelaw.com>; Chris Letter
<cletter@odrlaw.com>; 'Kristyn Fields' <kfields@faruqilaw.com>; 'David Raphael'
<draphael@ssrllp.com>; 'Kelly Tucker' <ktucker@gelaw.com>; Caitlin G. Coslett <ccoslett@bm.net>
Subject: RE: In re Novartis and Par Antitrust Litig. (SDNY)

Dan,

Thus far, Lupin and Novel have been unable to locate additional responsive documents. They are
continuing to conduct a reasonable search and, to the extent they identify additional responsive
documents, those documents will be produced. We understand that fact discovery is ongoing and
Plaintiffs’ September 3 document production deadline is arbitrary. Given that Lupin is still searching
for responsive documents, there is no need for Plaintiffs to file a motion to compel. Further, the
documents produced so far show when the companies received FDA approval, when they began
marketing generic Exforge, and how much generic Exforge they have sold since launch. Please
explain what additional information belonging to these third-parties is necessary for Plaintiffs to
continue litigating their antitrust case against Par and Novartis.

Thank you,
Katie

 Katie R. Glynn
 Associate
 Lowenstein Sandler LLP
 T: 202.753.3824
 F: 202.753.3838




From: Dan Chiorean <dchiorean@odrlaw.com>
Sent: Thursday, August 22, 2019 11:50 AM
To: Glynn, Katie <KGlynn@lowenstein.com>
Cc: Blad, Leiv <LBlad@lowenstein.com>; Jaramillo, Zarema <ZJaramillo@lowenstein.com>; 'Daniel
Litvin (dlitvin@garwingerstein.com)' <dlitvin@garwingerstein.com>; 'van der Meulen, Robin'
<rvandermeulen@labaton.com>; 'Deborah Elman' <delman@gelaw.com>; Chris Letter
<cletter@odrlaw.com>; 'Kristyn Fields' <kfields@faruqilaw.com>; 'David Raphael'
<draphael@ssrllp.com>; 'Kelly Tucker' <ktucker@gelaw.com>; Caitlin G. Coslett <ccoslett@bm.net>
Subject: RE: In re Novartis and Par Antitrust Litig. (SDNY)

Good morning Katie,

Lupin and Novel’s last productions were on August 5, 2019, over two weeks ago. Plaintiffs asked
over 1.5 months ago that Lupin and Novel complete their productions by August 5, 2019, yet there
are still multiple outstanding gaps in both productions, as outlined in my email on August 8 below.
In other words, Lupin and Novel still have not produced all of the documents they agreed to
produce, as set forth in your April 19, 2019 letter and our subsequent meet & confers.

Plaintiffs ask that Lupin and Novel both complete the entirety of their outstanding productions no
       Case 1:18-cv-04361-AKH Document 246-9 Filed 05/29/20 Page 3 of 5


later than September 3, 2019. If we do not receive the documents by that date, or we receive
another partial/incomplete production, Plaintiffs will be forced to move to compel.

Many thanks,
Dan


Dan Chiorean
Odom & Des Roches, LLC
2020 Poydras Center
650 Poydras Street
New Orleans, LA 70130
Email: dchiorean@odrlaw.com
Tel (504) 522-0077
Fax (504) 522-0078

PRIVILEGED ATTORNEY/CLIENT, ATTORNEY WORK PRODUCT. The information in this transmittal
may be privileged and/or confidential and is intended only for the recipient(s) listed above. If you
are neither the intended recipient(s) nor a person responsible for the delivery of this transmittal to
the intended recipient(s), you are hereby notified that any distribution or copying of this transmittal
is prohibited. If you have received this transmittal in error, please notify Odom & Des Roches, LLC
immediately at (504) 522-0077 or by return email.

From: Dan Chiorean
Sent: Tuesday, August 13, 2019 5:19 PM
To: 'Glynn, Katie' <KGlynn@lowenstein.com>
Cc: 'Blad, Leiv' <LBlad@lowenstein.com>; 'Jaramillo, Zarema' <ZJaramillo@lowenstein.com>; 'Daniel
Litvin (dlitvin@garwingerstein.com)' <dlitvin@garwingerstein.com>; 'van der Meulen, Robin'
<rvandermeulen@labaton.com>; 'Deborah Elman' <delman@gelaw.com>; Chris Letter
<cletter@odrlaw.com>; 'Kristyn Fields' <kfields@faruqilaw.com>; 'David Raphael'
<draphael@ssrllp.com>; 'Kelly Tucker' <ktucker@gelaw.com>; Caitlin G. Coslett (ccoslett@bm.net)
<ccoslett@bm.net>
Subject: RE: In re Novartis and Par Antitrust Litig. (SDNY)

Katie,
In addition to the three questions in my email below, attached please find Plaintiffs’ correspondence
with questions regarding recently produced sales and chargeback data from Lupin and Novel.

Thanks,
DC

Dan Chiorean
Odom & Des Roches, LLC
2020 Poydras Center
650 Poydras Street
New Orleans, LA 70130
Email: dchiorean@odrlaw.com
Tel (504) 522-0077
Fax (504) 522-0078

PRIVILEGED ATTORNEY/CLIENT, ATTORNEY WORK PRODUCT. The information in this transmittal
may be privileged and/or confidential and is intended only for the recipient(s) listed above. If you
are neither the intended recipient(s) nor a person responsible for the delivery of this transmittal to
the intended recipient(s), you are hereby notified that any distribution or copying of this transmittal
is prohibited. If you have received this transmittal in error, please notify Odom & Des Roches, LLC
immediately at (504) 522-0077 or by return email.

From: Dan Chiorean
       Case 1:18-cv-04361-AKH Document 246-9 Filed 05/29/20 Page 4 of 5


Sent: Thursday, August 8, 2019 11:39 AM
To: Glynn, Katie <KGlynn@lowenstein.com>
Cc: Blad, Leiv <LBlad@lowenstein.com>; Jaramillo, Zarema <ZJaramillo@lowenstein.com>; 'Daniel
Litvin (dlitvin@garwingerstein.com)' <dlitvin@garwingerstein.com>; 'van der Meulen, Robin'
<rvandermeulen@labaton.com>; 'Deborah Elman' <delman@gelaw.com>; Chris Letter
<cletter@odrlaw.com>; 'Kristyn Fields' <kfields@faruqilaw.com>; 'David Raphael'
<draphael@ssrllp.com>; 'Kelly Tucker' <ktucker@gelaw.com>; Caitlin G. Coslett (ccoslett@bm.net)
<ccoslett@bm.net>
Subject: RE: In re Novartis and Par Antitrust Litig. (SDNY)

Katie,
We have received and loaded your most recent production. We’ll let you know if we have questions
about these documents.

Additionally, we had requested that Lupin and Novel complete their productions by August 5, 2019.
This production does not appear to be such a completion. At the very minimum, Plaintiffs are still
missing:
    1. Lupin’s supplemental production of documents responsive to Request No. 3, i.e. Lupin’s
        complete regulatory correspondence for ANDA No. 090245.
    2. Lupin’s production of documents responsive to Request No. 5.
    3. Novel’s production of documents responsive to Request Nos. 4 and 5

When can we expect to receive these documents?

Regards,
Dan

Dan Chiorean
Odom & Des Roches, LLC
2020 Poydras Center
650 Poydras Street
New Orleans, LA 70130
Email: dchiorean@odrlaw.com
Tel (504) 522-0077
Fax (504) 522-0078

PRIVILEGED ATTORNEY/CLIENT, ATTORNEY WORK PRODUCT. The information in this transmittal
may be privileged and/or confidential and is intended only for the recipient(s) listed above. If you
are neither the intended recipient(s) nor a person responsible for the delivery of this transmittal to
the intended recipient(s), you are hereby notified that any distribution or copying of this transmittal
is prohibited. If you have received this transmittal in error, please notify Odom & Des Roches, LLC
immediately at (504) 522-0077 or by return email.

From: Glynn, Katie <KGlynn@lowenstein.com>
Sent: Monday, August 5, 2019 1:00 PM
To: Dan Chiorean <dchiorean@odrlaw.com>
Cc: Blad, Leiv <LBlad@lowenstein.com>; Jaramillo, Zarema <ZJaramillo@lowenstein.com>; 'Daniel
Litvin (dlitvin@garwingerstein.com)' <dlitvin@garwingerstein.com>; 'van der Meulen, Robin'
<rvandermeulen@labaton.com>; 'Deborah Elman' <delman@gelaw.com>; Chris Letter
<cletter@odrlaw.com>; 'Kristyn Fields' <kfields@faruqilaw.com>; 'David Raphael'
<draphael@ssrllp.com>; 'Kelly Tucker' <ktucker@gelaw.com>
Subject: In re Novartis and Par Antitrust Litig. (SDNY)

Counsel,
       Case 1:18-cv-04361-AKH Document 246-9 Filed 05/29/20 Page 5 of 5


Please see the attached correspondence. The referenced Sharefile links are below, and the
password will be sent via separate cover.

https://lowensteinsandler.sharefile.com/d-saa3bc11c8df4d4b8

https://lowensteinsandler.sharefile.com/d-sb3f74af303845d19

Thanks,
Katie

  Katie R. Glynn
  Associate
  Lowenstein Sandler LLP
  T: 202.753.3824
  F: 202.753.3838




This message contains confidential information, intended only for the person(s) named above, which may
also be privileged. Any use, distribution, copying or disclosure by any other person is strictly prohibited. In
such case, you should delete this message and kindly notify the sender via reply e-mail. Please advise
immediately if you or your employer does not consent to Internet e-mail for messages of this kind.




This message contains confidential information, intended only for the person(s) named above, which may
also be privileged. Any use, distribution, copying or disclosure by any other person is strictly prohibited. In
such case, you should delete this message and kindly notify the sender via reply e-mail. Please advise
immediately if you or your employer does not consent to Internet e-mail for messages of this kind.
